DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 9/28/21 with respect to claims 1-2, 4, 6-9, 11, 13-17 and 19 have been considered but are unpersuasive.  The Applicant asserts that each of the features recited in the independent claims are not taught or suggested in the manner claimed by Applicant.  The Examiner respectfully disagrees.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	The Applicant asserts that Wilson fails to describe mechanisms for whether an object is touching or hovering over a display.  However, the Examiner has taken Official Notice that touch contact or hovering is well known in the art of capacitive touch technology, which Applicant has not disputed.  Moreover, Wilson uses two touch sensors to detect whether a touch occurred.  The Applicant asserts Wilson does not discriminate regarding whether vibrations are imparted via the touch-sensitive display or not via the touch-sensitive display, however Sullivan is cited for teaching this feature (See 4/29/21 Office Action at page 7, third paragraph et seq.).	Similarly, Applicant asserts that Wilson as modified by Alameh ‘295 and Holbein 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 4, 6, 8-9, 11, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 6,504,530, hereinafter “Wilson”) in view of Alameh et al. (US 2014/0043295, hereinafter “Alameh ‘295”), Holbein et al. (US 2011/0080349, hereinafter “Holbein”), Sullivan et al. (US 2006/0262104, hereinafter “Sullivan”), and Saurin et al. (US 2015/0187206, hereinafter “Saurin”).	Regarding claim 1, Wilson discloses	A method for reducing unintentional activation of a touch-sensitive display of a device, the method comprising (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15):
	providing a first sensor for detecting a first event indicating an object touching or hovering over the touch-sensitive display (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, first sensor is Wilson’s “secondary sensor” as a capacitive sensor which receives a signal based on a change in capacitance as a first physical phenomenon indicating a first touch event of an object touching or hovering over the touch-sensitive display; see col. 6, lines 46-47);
	providing a second sensor for detecting a second event, wherein the first event and the second event are distinctly different physical phenomena (Figs. 3 and 5, col. 5, 
	Wilson does not explicitly disclose	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor;	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; anddetermining that vibrations are imparted into the device via the touch-sensitive display;	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display.	Sullivan teaches a second event indicating a vibro-acoustic event imparting vibrations into the device via the touch-sensitive display or via other apparatus portions outside the touch sensitive-display, wherein the second sensor comprises at least one of a microphone or a microelectro-mechanical system (MEMS) microphone (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event or other noise event);	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device via the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event where vibrations are imparted into the device via the touch-sensitive display when event occurs within the time window in the modified device);	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect other noise event when second sensor microphone detects event outside the window in the modified device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the saw sensor of Wilson, Alameh ‘295, and Holbein with a microphone, such as taught by Sullivan, for the purpose of determining what type of touch event or other event occurred based on the sound characteristics picked up by the microphone and analyzed by the touch panel.  The modified device would have in response to both the first sensor (capacitive sensor) detecting the first event (touch of the touch screen) and the second sensor (microphone) detecting the second event (touch of touch screen noise sound signal) within the time window, determining that the first and second events both indicate an object touching the touch-sensitive display and indicate an object is not hovering over the touch-sensitive display, or indicate that vibrations are not imparted into the device 
	Wilson as modified by Alameh ‘295, Holbein, and Sullivan does not explicitly disclose that the microphone is a condenser microphone.	Saurin teaches that a microphone is a condenser microphone ([0073]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the microphone of Wilson, Alameh ‘295, Holbein and Sullivan with a condensor microphone, such as taught by Saurin, because such a modification is a simple substitution of one type of microphone for another producing a predictable result of capturing noise signals.  
	Regarding claim 2, Wilson as modified by Alameh ‘295, Holbein, Sullivan and Saurin discloses the method recited in claim 1, further comprising: in response to the first sensor detecting the first event and the second sensor not detecting the second event within the time window, determining that the first event indicates an object is not touching the 14/486,8002touch-sensitive display (Wilson, Figs. 3 and 5, col. 5, line 45 to col. 8, line 

	Regarding claim 4, Wilson as modified by Alameh ‘295, Holbein, Sullivan and Saurin discloses the method recited in claim 1, wherein the first sensor comprises a touch-sensitive surface based upon at least one technology taken from a group consisting of capacitive, optical, resistive, electric field and acoustic (Wilson, Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, first sensor is a capacitive sensor).	Regarding claim 6, Wilson as modified by Alameh ‘295, Holbein, Sullivan and Saurin discloses the method recited in claim 1, wherein the selected time window comprises a period of time less than 500 milliseconds (Alameh ‘295, [0031], 1 second or less time window).
	The motivation is the same as in claim 1.
	Regarding claim 8, Wilson discloses	An apparatus comprising (Figs. 3 and 5, element 300, col. 5, line 45 to col. 8, line 15):
	a first sensor for detecting a first event indicating an object touching or hovering over the touch-sensitive display (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, first sensor is Wilson’s “secondary sensor” as a capacitive sensor which receives a signal based on a change in capacitance as a first physical phenomenon indicating a first touch event of touching or hovering over the touch-sensitive display; see col. 6, lines 46-47);
	a second sensor for detecting a second event, wherein the first event and the second event are distinctly different physical phenomena (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, second sensor is Wilson’s “primary sensor" as a surface acoustic wave (SAW) sensor which detects a touch of the touch-sensitive display as a second physical phenomenon indicating a second event, wherein a touch is a different physical phenomenon (i.e., touching or pressure on the touch sensitive display) than a change in capacitance (i.e., changes in electric fields); a SAW sensor is a sensor detecting vibration and acoustics or a vibro-acoustic event).	To the extent Applicant asserts that capacitive technology sensing does not include hovering detection of an object, the Examiner takes Official Notice that touch contact or hovering detection using capacitive sensing technology is well known in the art.  (See Schwartz et al. (US 2015/0227229), [0076], capacitive sensing technology detecting both touch and hovering).	One skilled in the art before the effective filing date of the claimed invention would be motivated to detect and differentiate between touch and hovering inputs to 
	at least one logic device for:	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor, 	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; and	activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer.
	Alameh ‘295 discloses	at least one logic device for:	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor (Figs. 2 and 4, [0013-0021 and 0029-0036]; [0031] teaches recognizing both sensor signals within a time period corresponding to a time window, such as 1 second or less; time period in step 450 based on signals from sensor 410 and sensor 430; processors 203 are logic devices for initiating time window; step 470 actuate the touch-sensitive display from a state in response to both sensor 410 and sensor 430 signals to perform a first operation of the device), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wilson to include at least one logic device for:  initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor; based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; and activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event determining that vibrations are imparted into the apparatus via the touch-sensitive display;	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the apparatus but not via the touch-sensitive display and an object is not touching the touch-sensitive display.	Sullivan teaches a second event indicating a vibro-acoustic event imparting vibrations into the device via the touch-sensitive display or via other device portions outside the touch sensitive-display, wherein the second sensor comprises at least one of a microphone or a microelectro-mechanical system (MEMS) microphone (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event or other noise event);	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device via the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event where vibrations are imparted into the apparatus via the touch-sensitive display when event occurs within the time window in the modified device);	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the apparatus but not via the touch-
	Wilson as modified by Alameh ‘295, Holbein, and Sullivan does not explicitly disclose that the microphone is a condenser microphone.	Saurin teaches that a microphone could be a condenser microphone ([0073]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the microphone of Wilson, Alameh ‘295, Holbein and Sullivan with a condensor microphone, such as taught by Saurin, because such a modification is a simple substitution of one type of microphone for another producing a predictable result of capturing noise signals.
	Regarding claim 9, this claim is rejected for the same reason as in claim 2.
	Regarding claim 11, this claim is rejected for the same reason as in claim 4.	Regarding claim 13, this claim is rejected for the same reason as in claim 6.  		The motivation is the same as recited in claim 6.

	Regarding claim 16, Wilson discloses	A non-transitory computer readable medium containing instructions for reducing inadvertent activation of a touch-sensitive display of a device, wherein execution of the program instructions by a processor causes the processor to carry out the steps of (Figs. 3 and 5, device 300, col. 5, line 45 to col. 8, line 15, processor 313):

	providing a second sensor for detecting a second event, wherein the first event and the second event are distinctly different physical phenomena (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, second sensor is Wilson’s “primary sensor" as a surface acoustic wave (SAW) sensor which detects a touch of the touch-sensitive display as a second physical phenomenon indicating a second event, wherein a touch is a different physical phenomenon (i.e., touching or pressure on the touch sensitive display) than a change in capacitance (i.e., changes in electric fields); a SAW sensor is a sensor detecting vibration and acoustics or a vibro-acoustic event).	To the extent Applicant asserts that capacitive technology sensing does not include hovering detection of an object, the Examiner takes Official Notice that touch contact or hovering detection using capacitive sensing technology is well known in the art.  (See Schwartz et al. (US 2015/0227229), [0076], capacitive sensing technology detecting both touch and hovering).	One skilled in the art before the effective filing date of the claimed invention would be motivated to detect and differentiate between touch and hovering inputs to provide more device operations based on types of detected inputs.	Wilson does not explicitly disclose	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; and	activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer.	Alameh ‘295 teaches	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor (Fig. 4, [0029-0036]; [0031] teaches recognizing both sensor signals within a time period corresponding to a time window, such as 1 second or less; time period in step 450 based on signals from sensor 410 and sensor 430);	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display (Fig. 4, [0029-0036]; step 470 actuate the touch-sensitive display from a state in response to both sensor 410 and sensor 430 signals to perform a first operation of the device; actuation from the state ins based on analyzing the capacitive sensor determination within the time window of a touch on the determining that vibrations are imparted into the device via the touch-sensitive display;	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display.determining that vibrations are imparted into the device via the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event where vibrations are imparted into the device via the touch-sensitive display when event occurs within the time window in the modified device);	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect other noise event when second sensor microphone detects event outside the window in the modified device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the saw sensor of Wilson, Alameh ‘295, and Holbein with a microphone, such as taught by Sullivan, for the 
	Wilson as modified by Alameh ‘295, Holbein, and Sullivan does not explicitly disclose that the microphone is a condenser microphone.	Saurin teaches that a microphone could be a condenser microphone ([0073]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the microphone of Wilson, Alameh ‘295, Holbein and Sullivan with a condensor microphone, such as taught by Saurin, because such a modification is a simple substitution of one type of microphone 
	Regarding claim 17, this claim is rejected for the same reason as in claim 2.

	Regarding claim 19, this claim is rejected for the same reason as in claim 4.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view Alameh ‘295, Holbein, Sullivan and Saurin as applied to claims 1-2, 4, 6, 8-9, 11, 13, 16-17, and 19, and further in view of Wright (US 8,144,126).
	Regarding claim 7, Wilson as modified by Alameh ’295, Holbein, Sullivan and Saurin discloses the method recited in claim 1, but does not explicitly disclose wherein said selected time window comprises a maximum period of 300 milliseconds.
	Wright discloses wherein said selected time window comprises a period of time with a maximum period of 300 milliseconds (Fig. 1a, mcu 101, col. 2, lines 15-60, maximum processing time for capacitance measurement is 250 milliseconds).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Wilson, Alameh ‘295, Holbein, Sullivan and Saurin to have wherein said selected time window comprises a period of time of 250 milliseconds which is less than a maximum period of 300 milliseconds, such as taught by Wright, for the purpose of detecting the same signal for verification of a true signal during the scanning period of the capacitive sensor.
Regarding claim 14, this claim is rejected for the same reason as in claim 7.  	The motivation is the same as recited in claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Alameh ’295, Holbein, Sullivan and Saurin as applied to claims 1-2, 4, 6, 8-9, 11, 13, 16-17 and 19, and further in view of Miller et al. (US 2013/0307828, hereinafter “Miller”).	Regarding claim 15, Wilson as modified by Alameh ’295, Holbein, Sullivan and Saurin discloses the apparatus recited in claim 8, but does not explicitly disclose further comprising a time window generator and wherein said at least one logic device comprises an OR gate connected to initiate said time window generator when either of said first and second sensors detects a respective first or second event, and an AND gate connected to activate said touch-sensitive display when both said first and second sensors detect respective first and second events during said time window.	Miller discloses further comprising a time window generator and wherein said at least one logic device comprises an OR gate connected to initiate said time window generator when either of said first and second sensors detects a respective first or second event, and an AND gate connected to activate said touch-sensitive display when both said first and second sensors detect respective first and second events during said time window (Figs. 1 and 2, OR gate 114 and AND gate 112 of unintended gating function 110, [0021, 0028, 0030, and 0032-0039, see [0039] for touch window of about 150 to 200 milliseconds).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of Wilson, Alameh ’295, Holbein, Sullivan and Saurin to have a time window generator and wherein said at least one logic device comprises an OR gate connected to initiate said time window generator when either of said first and second sensors detects a respective first or second event, and an AND gate connected to activate said touch-sensitive display when both said first and second sensors detect respective first and second events during said time window, such as taught by Miller, for the purpose of improving recognition of an intended touch of a user and excluding unintended user touches.
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694




/J. F./
Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694